Exhibit 10.4

FORM OF

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (the “Non-Competition Agreement”) is entered into
by and between International Paper Company (together with its subsidiaries and
affiliates, “International Paper”), a New York corporation, and the undersigned
employee of International Paper to protect the valuable competitive information
and business relationships of International Paper.

1. Acknowledgements. I acknowledge and agree that:

 

  a. In the course and scope of my employment with International Paper, I have
developed or will develop unique relationships with customers and suppliers of
International Paper;

 

  b. As a key employee of International Paper, I perform unique and valuable
services to International Paper of an intellectual character and that my
services will be difficult for International Paper to replace;

 

  c. International Paper has provided or will provide me with unique knowledge
and training about its Confidential Information. Confidential Information, as
used in this Non-Competition Agreement, includes, but is not limited to, any
information possessed or owned by International Paper which is not generally
known to the public, especially if such information gives International Paper a
competitive advantage or its disclosure would harm International Paper. It
includes, but is not limited to, trade secrets, proprietary information and all
other information documents or materials, owned, developed or possessed by
International Paper or any employee of International Paper, whether tangible or
intangible, relating in any way to International Paper’s research and
development, customers, prospective customers, business plans, business
relationships, products or processes, costs or profit information or data from
which that information could be derived, human resources (including internal
evaluations of the performance, capability and potential of any International
Paper employee), business methods, databases and computer programs;

 

  d. The business of International Paper and its customers is worldwide in
scope, that International Paper’s competitors and customers are located
throughout the world, that International Paper’s strategic planning and research
and development activities have application throughout the world and are for the
benefit of customers and International Paper’s business throughout the world,
that use or disclosure of Confidential Information or prohibited competition
will irreparably injure International Paper; and,



--------------------------------------------------------------------------------

  e. I am entering into this Non-Competition Agreement in conjunction with my
participation in the International Paper [INSERT PLAN NAME] and that this
provides adequate and significant consideration for my willingness to enter into
this Non-Competition Agreement.

2. Non-Compete Provisions.

 

  a. For the purpose of this Non-Competition Agreement, Competitive Activities
are:

 

  i. producing, developing, selling or marketing, or assisting others to
produce, develop, sell or market;

 

  ii. engaging in any sales, marketing, research and development or managerial
duties (including, without limitation, financial, human resources, strategic
planning, or operational duties), whether as an employee, consultant, or
otherwise, for any entity which produces, develops, sells or markets;

 

  iii. owning, managing, operating, controlling or consulting for any entity
which produces, develops, sells or markets; or

 

  iv. soliciting the business of any person, company, firm, or corporation who
is or was a customer of International Paper or active prospective customers of
International Paper within twelve (12) months prior to the termination of my
employment; for:

any product, process, or service that is competitive with those products,
processes, or services of International Paper, whether existing or contemplated
for the future, on which I have worked, or concerning which I have in any manner
acquired knowledge, trade secrets or confidential information during the
twenty-four (24) months preceding termination of my employment.

 

  b. While an employee or consultant of International Paper, I agree not to
engage in any Competitive Activities or prepare to engage in any Competitive
Activities in any manner, either directly or indirectly, whether for
compensation or otherwise, with International Paper, or to assist any other
person or entity to compete or to prepare to compete with International Paper.

 

  c. I agree that for twelve (12) months after the date of termination by either
party of the employment or consulting relationship for any reason (the
“Non-Compete Period), I shall not, directly or indirectly, commit, participate
in or facilitate any of the Competitive Activities for any entity that is
competitive with the business group(s) in which I worked and in the geographic
area for which I was responsible.

 

-2-



--------------------------------------------------------------------------------

  d. It shall not be a violation of this provision for me to accept employment
with a non-competitive division or business unit of a multi-divisional company
when some of its divisions or business units are competitors of International
Paper, so long as I do not engage in, oversee, provide input or information
regarding, or participate in any manner in the activities described in Paragraph
2(a) as they relate to the division or business unit which is a competitor of
International Paper.

 

  e. I shall not assist others in engaging in activities that I am not permitted
to undertake.

3. Confidentiality. I agree that at all times, both during and after my
employment with International Paper, I shall not directly or indirectly use or
disclose any Confidential Information to any third person or entity outside
International Paper, except (i) as may be necessary in the good faith
performance of my duties for International Paper or (ii) as I am required to
disclose under any applicable laws, regulations or directives of a governmental
entity having jurisdiction in the matter or under subpoena or other process of
law, provided that I shall promptly notify the Company in writing of any such
requests for disclosure.

4. Common Law Duties. I acknowledge and agree that I owe fiduciary and common
law duties to International Paper, in addition to the covenants set forth above,
prohibiting the misuse or disclosure of trade secrets or confidential
information and the unlawful interference with International Paper’s business
and customer relationships.

5. Duty to Show Non-Competition Agreement to Prospective Employers. During my
employment with International Paper and for twelve (12) months thereafter, I
shall, prior to accepting other employment, provide a copy of this
Non-Competition Agreement to any recruiter who assists me in locating employment
other than with International Paper and to any prospective employer with which I
discuss potential employment.

6. At-Will Employment. I acknowledge and agree that my employment with
International Paper is at-will and that both the Company and I retain the right
to terminate the employment relationship at any time and for any reason, with or
without prior notice. Nothing in this Non-Competition Agreement shall be
construed to be a guarantee or promise of future employment of any duration.

7. Termination of Non-Competition Agreement. This Non-Competition Agreement
shall terminate only upon the mutual written agreement of the parties.

8. Survival. The obligations contained in Paragraphs 2 and 3 shall survive the
termination of this Non-Competition Agreement. In addition, the termination of
this Non-Competition Agreement shall not affect any of the rights or obligations
of either party arising prior to or at the time of termination of this
Non-Competition Agreement, or

 

-3-



--------------------------------------------------------------------------------

which may arise by any event causing the termination of this Non-Competition
Agreement.

9. Waiver of Rights. If on one or more instances either party fails to insist
that the other party perform any of the terms of this Non-Competition Agreement,
such failure shall not be construed as a waiver by such party of any past,
present, or future right granted under this Non-Competition Agreement; and the
obligations of both parties under this Non-Competition Agreement shall continue
in full force and effect. International Paper’s waiver, for whatever reason, of
the terms of a non-competition agreement between International Paper and any
other employee shall not operate as a waiver or release of my obligations under
the Non-Competition Agreement and may not be used as evidence of International
Paper’s intent to waive any of the terms of this Non-Competition Agreement.

10. Modification. This Non-Competition Agreement or any provision of it cannot
be modified, abrogated or waived except in a written document signed by the
Senior Vice President of Human Resources of International Paper and the General
Counsel or, in the event of the absence of either of these executives or the
vacancy of either of these positions, such other officer of International Paper
as its Chief Executive Officer shall designate in writing.

11. Remedies. I acknowledge and agree that compliance with Paragraphs 2 and 3 of
this Non-Competition Agreement is necessary to protect the business and goodwill
of International Paper; and that a breach of Paragraphs 2 or 3 will irreparably
and continually damage International Paper, for which money damages may not be
adequate.

 

  a. I agree that, in the event that I breach or threaten to breach any of these
covenants, International Paper shall be entitled to (i) a preliminary or
permanent injunction in order to prevent the continuation of such harm;
(ii) money damages insofar as they can be determined; and (iii) any other
damages permitted by applicable law. Nothing in this Non-Competition Agreement,
however, shall be construed to prohibit International Paper from also pursuing
any other remedy, the parties having agreed that all remedies shall be
cumulative.

 

  b. In addition to any money damages for the period of time during which I
violate these covenants, International Paper shall be entitled also to recover
the amount of any fees, compensation, or other remuneration earned by me as a
result of any such breach, as well as recovery of the consideration provided to
me for entering into this Non-Competition Agreement.

12. Extension of Non-Compete Period. I acknowledge and agree that in addition to
the remedies International Paper may seek and obtain pursuant to Paragraph 11,
the Non-Compete Period will be extended by any and all periods in which I am
found to have

 

-4-



--------------------------------------------------------------------------------

been in violation of the covenants contained in Paragraph 2 of this
Non-Competition Agreement.

13. Attorney’s Fees. In the event of any dispute or controversy arising under
this Non-Competition Agreement, the prevailing party in any litigation or
arbitration shall be entitled to recover from the other party the costs and
expenses, including attorney’s fees, incurred by the prevailing party related
solely to the dispute or controversy.

14. No Defense. A claim by me against International Paper shall not constitute a
defense to International Paper’s enforcement of the restrictive covenants of
this Non-Competition Agreement.

15. Severability. I acknowledge and agree that the parties have attempted to
limit my right to compete only to the extent necessary to protect International
Paper from unfair competition and protect the legitimate interests of
International Paper. If any provision or clause of this Non-Competition
Agreement, or portion thereof, shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable in such jurisdiction, the
remainder of such provisions shall not thereby be affected and shall be given
full effect, without regard to the invalid portion. It is the intention of the
parties and I agree, that if any court construes any provision or clause of this
Non-Competition Agreement, or any portion thereof, to be illegal, void or
unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area or matter of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.

16. Governing Law/Jurisdiction. This Non-Competition Agreement shall be subject
to and governed by the laws of the State of Tennessee, without regard to its
laws or regulations relating to conflict of laws. I hereby consent to the
jurisdiction of, and agree that any claim arising out of or relating to this
Non-Competition Agreement may be brought in any federal court or any state court
of Tennessee that has jurisdiction over such matters.

17. Assignment. This Non-Competition Agreement and any rights thereunder may be
assigned by International Paper and if so assigned shall operate to protect the
Confidential Information and relationships of International Paper as well as
such information and relationships of the assignee.

18. Applicability. This Non-Competition Agreement shall be binding upon and
shall inure to the benefit of the parties and their successors, assigns,
executors, administrators and personal representatives.

19. Notice. Any notice to be given to me shall be sent by registered mail,
certified mail, or any other method by which receipt can be confirmed to me at
my last known residence address. Any notice to be given to International Paper
shall be sent by

 

-5-



--------------------------------------------------------------------------------

registered mail, certified mail or any other method by which receipt can be
confirmed to International Paper at its offices at:

If to International Paper:

International Paper Company

6410 Poplar Avenue

Memphis, TN 38197

Attn: Chief Counsel, Human Resources

If to Employee: the address shown at the end of this Non-Competition Agreement.

Either party may change the address to which notices are to be sent by so
notifying the other party in writing as set forth in this Non-Competition
Agreement. If mailed as provided in this Non-Competition Agreement, notice shall
have been deemed to be given as of the date of mailing.

20. Headings. The headings have been inserted for convenience only and are not
to be considered when construing the provisions of this Non-Competition
Agreement.

21. Opportunity to Review. I acknowledge and agree that International Paper is
advising me that I may consult with an independent attorney before signing this
Non-Competition Agreement.

22. Complete Understanding; Prior Agreements. This Non-Competition Agreement
constitutes the complete understanding between the parties regarding this
subject. This Non-Competition Agreement cancels and supercedes any previous
agreement on this subject signed by me and International Paper prior to
January 1, 2006. I acknowledge and agree that notwithstanding the foregoing,
this Non-Competition Agreement does not cancel or supercede any representations
or agreements made by me in any Employee Agreement Concerning Inventions,
Intellectual Property, Confidential Information and Conflict of Interest with
International Paper Company, and/or Assignment of Inventions and of Letters
Patent agreement(s) with International Paper.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Non-Competition Agreement to be
executed and delivered, effective as of the date signed below by a duly
authorized officer of International Paper.

 

Dated:                      Employee                     Typed Name          
                                  Address       International Paper Company    
  By:              Name:   J. N. Carter         Title:   SVP, Human Resources  
    By:              Name:   Maura A. Smith         Title:   SVP, General
Counsel and Corporate Secretary

 

-7-